Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claims Objection
            Claims 5, 8 and 11 are objected to in that claim 5 is a duplicate of claim 4, claim 8 is a duplicate of claim 7 and claim 11 is a duplicate of claim 10. Correction is required.

Claim Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-8 and 12-14 are rejected under 35 USC 102 (a((2) as being anticipated by Khlat et al (US 10,284,174).   

   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding to claim 1,  Khlat et al  discloses the circuit as shown on Figure 11  comprising:
- an input node (I/P), an output node (O/P), and a shunt node (CN); 
- a first bulk acoustic wave (BAW) resonator (B1) coupled between the input node and the output node; 
- a second BAW resonator (B2) coupled between an intermediate node and the shunt node; 10
- a first inductor (L1) coupled between the input node and the intermediate node; and 
- a second inductor (L2) coupled between the output node and the intermediate node.  
15Regarding to claim 2, wherein the shunt node (CN)is coupled to ground.  

Regarding to claims 7-8 and 13-14wherein a coupling factor between the first inductor (L1) and the second inductor (L2)  is equal to zero, see the paragraph 0086.  


                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  3-5 and 9-11 are rejected under 35 USC 103 as being unpatentable over Khlat et al (US 10,284,174).   
          Khlat et al discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:

 	However, a skilled artisan realizes that the compensating circuit (74) comprising the shunt resonator (B2) of Khlat et al compensates the capacitance presented by the series resonator (B1), see the pargarpah 0073-0074, to narrow the passband of the resonator. Thus, setting the series resonance frequency of the series resonator less than the series resonance of the series resonance frequency of the shunt resonator as claimed for optimizing the passband  is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Khlat et al  is to be used. Lacking of showing any criticality, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to set the series frequency of the resonators of Khlat et al as claimed for the purpose of optimizing the passband of the resonator. 
Regarding to claims 4-5 and 10-11 wherein a coupling factor between the first inductor (L1) and the second inductor (L2)  is equal to zero, see the paragraph 0086.  

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.



/DINH T LE/Primary Examiner, Art Unit 2842